                Case 20-11218-MFW                Doc 2259        Filed 12/23/20          Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re
                                                                      Chapter 11

    The Hertz Corporation, et al.,1                                   Case No. 20-11218 (MFW)


                                           Debtors.                   (Jointly Administered)
                                                                      Re: D.I. 1964


       CERTIFICATION OF NO OBJECTION REGARDING FOURTH MONTHLY
      APPLICATION OF MCCARTHY TÉTRAULT LLP FOR COMPENSATION FOR
          SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES AS
         CANADIAN RESTRUCTURING COUNSEL TO THE DEBTORS FROM
       OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020 (NO ORDER REQUIRED)

                   The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection or other responsive pleading with respect to the fourth monthly application for

compensation and reimbursement of expenses (the “Monthly Application”) of McCarthy Tétrault

LLP (the “Applicant”) listed on Exhibit A attached hereto. The Monthly Application was filed

with the United States Bankruptcy Court for the District of Delaware (the “Court”) on November

30, 2020. The undersigned further certifies that he has reviewed the Court’s docket in these cases

and no answer, objection or other responsive pleading to the Monthly Application appears thereon.

Pursuant to the Notice of Fee Application filed with the Monthly Application, objections to the

Monthly Application were to be filed no later than December 21, 2020 at 4:00 p.m. (ET).

                   The Monthly Application was filed and served in accordance with the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses for Chapter


1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, which are jointly administered for procedural purposes, a complete list of the debtors and the last four digits
of their federal tax identification numbers is not provided herein. A complete list of such information may be obtained
on the website of the debtors’ claims and noticing agent at https://restructuring.primeclerk.com/hertz.



RLF1 24495651v.1
               Case 20-11218-MFW        Doc 2259     Filed 12/23/20     Page 2 of 4




11 Professionals and Committee Members, dated June 24, 2020 [D.I. 534] (the “Interim

Compensation Order”). Pursuant to the Interim Compensation Order, the above-captioned

debtors are authorized to pay the Applicant eighty percent (80%) of the fees and one hundred

percent (100%) of the expenses requested in the Monthly Application upon the filing of this

certification without the need for a further order of the Court. A summary of the fees and expenses

sought by the Applicant is annexed hereto as Exhibit A.




                                                2
RLF1 24495651v.1
               Case 20-11218-MFW      Doc 2259     Filed 12/23/20    Page 3 of 4




 Dated: December 23, 2020

 /s/ J. Zachary Noble
 RICHARDS, LAYTON & FINGER, P.A.                 WHITE & CASE LLP
 Mark D. Collins (No. 2981)                      Thomas E Lauria (admitted pro hac vice)
 John H. Knight (No. 3848)                       Matthew C. Brown (admitted pro hac vice)
 Brett M. Haywood (No. 6166)                     200 South Biscayne Boulevard, Suite 4900
 Christopher M. De Lillo (No. 6355)              Miami, FL 33131
 J. Zachary Noble (No. 6689)                     Telephone:    (305) 371-2700
 One Rodney Square                               tlauria@whitecase.com
 920 N. King Street                              mbrown@whitecase.com
 Wilmington, DE 19801
 Telephone:    (302) 651-7700                    J. Christopher Shore (admitted pro hac vice)
 Facsimile:    (302) 651-7701                    David M. Turetsky (admitted pro hac vice)
 Collins@rlf.com                                 1221 Avenue of the Americas
 Knight@rlf.com                                  New York, NY 10020
 Haywood@rlf.com                                 Telephone:     (212) 819-8200
 DeLillo@rlf.com                                 cshore@whitecase.com
 Noble@rlf.com                                   david.turetsky@whitecase.com

 —and—                                           Jason N. Zakia (admitted pro hac vice)
                                                 111 South Wacker Drive
                                                 Chicago, IL 60606
                                                 Telephone:    (312) 881-5400
                                                 jzakia@whitecase.com

                                                 Ronald K. Gorsich (admitted pro hac vice)
                                                 Aaron Colodny (admitted pro hac vice)
                                                 Andrew Mackintosh (admitted pro hac vice)
                                                 Doah Kim (admitted pro hac vice)
                                                 555 South Flower Street, Suite 2700
                                                 Los Angeles, CA 90071
                                                 Telephone:    (213) 620-7700
                                                 rgorsich@whitecase.com
                                                 aaron.colodny@whitecase.com
                                                 amackintosh@whitecase.com
                                                 doah.kim@whitecase.com

                                                 Co-Counsel to the Debtors and
                                                 Debtors-in-Possession




                                            3
RLF1 24495651v.1
                 Case 20-11218-MFW            Doc 2259     Filed 12/23/20      Page 4 of 4




                                                 EXHIBIT A

                                        Professional Fees and Expenses
                                           Monthly Fee Application

  Applicant         Fee Application       Total Fees     Total     Objection     Amount of      Amount of
                     Period, Filing       Requested    Expenses    Deadline:        Fees         Expenses
                    Date, Docket No.                   Requested                Authorized to   Authorized
                                                                                  be Paid       to be Paid
                                                                                   @ 80%         @ 100%
McCarthy             Fourth Monthly         CAD           CAD       12/21/20        CAD           CAD
Tétrault LLP         Fee Application     $141,976.28     $133.38                 $113,581.02     $133.38
                                            USD           USD                       USD           USD
(Canadian           Period: 10/1/20 –    $108,593.33     $101.84                 $86,874.66      $101.84
Restructuring           10/31/20
Counsel to the
Debtors)             Filed: 11/30/20

                    [Docket No. 1964]




 RLF1 24495651v.1
